FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                   TENTH CIRCUIT                           August 27, 2014

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 UNITED STATES OF AMERICA,

        Plaintiff-Appellee,                                  No. 13-8066
                                                   (D.C. No. 2:13-CR-00004-ABJ-1)
 v.                                                            (D. Wyo.)

 JACQUELINE M. GARCIA, a/k/a
 Jacqueline Maria Garcia, a/k/a Jacqueline
 Molina

        Defendant-Appellant.


                              ORDER AND JUDGMENT *


Before MATHESON, EBEL, and McHUGH, Circuit Judges.


       Garcia was found guilty of conspiracy to possess with intent to distribute and

distribution of 500 grams or more of a mixture or substance with a detectable amount of

methamphetamine, 21 U.S.C. §§ 846(a)(1)(A) and 841(a)(1) and (b)(1)(A) (Count 1), and

of possession of a firearm in furtherance of a drug felony,18 U.S.C. § 924(c)(1)(A)

(Count 2). The district court sentenced Garcia to 120 months and then sixty consecutive



       *This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
months for Counts 1 and 2, respectively. Garcia appealed, contending that there was

insufficient evidence to convict on either count. We affirm the jury’s verdict.

                                              I.

       The sufficiency of the evidence to support a jury’s verdict is a legal issue that is

reviewed de novo. United States v. Lewis, 240 F.3d 866, 870 (10th Cir. 2001). On

appeal, this court asks “whether taking the evidence—both direct and circumstantial,

together with the reasonable inferences to be drawn therefrom—in the light most

favorable to the government, a reasonable jury could find the defendant guilty beyond a

reasonable doubt.” United States v. Jameson, 478 F.3d 1204, 1208 (10th Cir. 2007). “The

jury, as fact finder, has discretion to resolve all conflicting testimony, weigh the

evidence, and draw inferences from the basic facts to the ultimate facts.” United States v.

Anderson, 189 F.3d 1201, 1205 (10th Cir. 1999). “Nonetheless, we may not uphold a

conviction obtained by piling inference upon inference. . . . The evidence supporting the

conviction must be substantial and do more than raise a suspicion of guilt.” United States

v. Caldwell, 589 F.3d 1323, 1329 (10th Cir. 2009) (alteration in original) (internal

quotation marks omitted).

              II. Count One – Conspiracy to Distribute and Distribution

       The government presented sufficient evidence from which a reasonable jury could

have concluded that Garcia conspired with the intent to distribute and distribution of 500

grams or more of a mixture or substance with a detectable amount of methamphetamine.

Garcia’s appeal on this issue focuses solely on the insufficiency of the evidence showing
                                              2
that the amount that Garcia distributed or intended to distribute was 500 grams or more.

But, Kyle Carothers, one of Garcia’s customers, testified that he bought around an ounce

of meth per day from Garcia and her husband, Sigifredo Molina, from September 2011

through January 2012 and from March 2012 through May 23, 2012, which, standing

alone, is sufficient. Even were Garcia only responsible for one half an ounce per day and

only from the period of October through December 2011 (i.e. not counting any of

September 2011 and January of 2012), it would yield a total amount sold of 644 grams—

sufficient without considering the March-May 2012 period. 1

       Garcia points to the testimony of another witness, contending that Carothers did

not deal primarily with Garcia. That witness testified that “[Carothers] would go

somewhere else in [their] house with [Molina] and they would make an exchange,” and

that witness “believed” that Garcia was not present during those exchanges. R. Vol. III at

685. However, a reasonable jury could have: 1) decided that this evidence was not

definite enough to preclude Garcia from having been present and involved at the drug

distribution such that at least half the meth could be attributed to Garcia; 2) disbelieved

that witness; or 3) believed that Molina and Garcia were still conspiring together even if

one was often not in the room actually handling the meth. Under any of these scenarios,

Carothers’ testimony alone was sufficient for a reasonable jury to convict.

1
  To add to the already sufficient evidence, another witness and customer of Garcia, Heidi
Blankenship, testified that she bought meth a few times a week for resale from Garcia
from February 2011 until September 2011 when Blankenship was arrested on assault
charges. She testified that she usually purchased a quarter ounce at a time.

                                              3
                           III. Count Two – firearm conviction

        The government also presented sufficient evidence for the jury to convict on

Count 2. “A conviction under 18 U.S.C. § 924(c)(1)(A) requires more than just

possession of a firearm; it also requires that such possession be in furtherance of . . . a

drug trafficking crime.” United States v. McGehee, 672 F.3d 860, 871 (10th Cir. 2012)

(internal quotation marks omitted). “[T]he government must establish some nexus

between the firearms and the underlying drug trafficking crime.” Id. “The intent to

possess the weapon to further a drug trafficking crime is generally proven through

circumstantial evidence . . . .” Id. This court has held that “trading drugs for guns

furthers, promotes or advances a drug trafficking crime.” United States v. Luke-Sanchez,

483 F.3d 703, 706 (10th Cir. 2007) (internal quotation marks omitted). Additionally, this

court has noted some of the types of circumstantial evidence it will consider in deciding

whether a firearm was used “in furtherance” of a drug crime. McGehee, 672 F.3d at 871

(citing United States v. Trotter, 483 F.3d 694, 701 (10th Cir. 2007)). The non-exclusive

list of “Trotter factors” includes: “‘the type of drug activity being conducted, the

accessibility of the firearm, the type of firearm, the legal status of the firearm, whether

the firearm is loaded, the proximity of the firearm to drugs or drug profits, and the time

and circumstances under which the firearm is found.’” Id. (quoting Trotter, 483 F.3d at

701).

        Heidi Blankenship, another of Garcia’s customers, testified that she traded a gun

to Garcia and Molina in exchange for a reduction of $200 in her drug debts. This fact
                                               4
alone would be enough to satisfy the “in furtherance” standard. See Luke-Sanchez, 483
F.3d at 706. 2 Although we acknowledge our unpublished precedent in a sentencing

appeal holding that a gun traded for an accrued debt does not satisfy the “in furtherance”

standard, United States v. Evans, 99 F. App’x 220 (10th Cir. 2004) (unpublished

decision), Garcia’s situation is distinguishable. In Evans, “[t]he government concede[d]

that the drug distribution, which occurred on some prior unknown date, was completed

by the time [the defendant] received the gun as payment for the drugs,” 99 F. App’x at

221. However, in our case, Blankenship and Garcia had a long, close relationship, in

which the trading of the gun for a reduction in debt happened so that Blankenship could

obtain more drugs in the future, which she then did obtain. Hence, the connection of the

gun to drug trafficking was ongoing.

       Moreover, applying the Trotter factors, and viewing the evidence and all

inferences therefrom in favor of the government, a reasonable jury could find Garcia

guilty of possessing the firearms in furtherance of a drug trafficking crime. First, the

underlying activity in which Garcia engaged was the distribution of meth. Second, the

firearms were located in close proximity to the traces of meth police discovered in the

bathroom that served as the “business room” in Garcia and Molina’s home. Multiple


2
  Blankenship was asked on cross-examination why she had made an earlier statement to
agents that she traded the gun to both Garcia and Molina, given that she was testifying at
trial that she traded it to Garcia. She attempted to resolve this inconsistency by stating
that she considered Garcia and Molina a unit, although she did not back down from her
assertion that it was Garcia to whom she had actually given the gun.

                                              5
witnesses testified to Garcia’s and Molina’s dealings from that bathroom. Kyle Carothers

testified specifically that he noticed firearms around the bathroom, including the two

handguns found by the agents, and that security cameras surrounded the premises. The

police also found the guns in the same safe where they discovered a meth pipe. Third, the

firearms were handguns and this court’s “cases suggest that such handguns are frequently

used in similar drug-trafficking crimes, where the offender needs protection because of

the high-stakes, dangerous nature of the offense.” McGehee, 672 F.3d at 872. Fourth,

viewing the evidence in the light most favorable to the government, the gun with one

bullet jammed into the chamber is all that would be needed to use the protective function

of the gun. Fifth, although the firearms were not registered to Garcia, they were

registered to Molina who had been living and conducting business with Garcia for years.

A reasonable jury could find that the firearms were used for protection in Molina and

Garcia’s extensive drug sales.

       Garcia contends that Congress and the Supreme Court have made the “in

furtherance of” standard a strict one, satisfied only if the government shows that the

firearms “further, advance, or help forward a drug trafficking offense.” United States v.

Rockey, 449 F.3d 1099, 1103 (10th Cir. 2006). Garcia argues that merely having the

firearms in the same room is not enough. However, in this case, the evidence—

Blankenship’s trade of the gun to pay a drug debt and the circumstantial evidence of her

possession of the gun in furtherance of an ongoing drug crime—is sufficient given our

precedent.
                                             6
                             CONCLUSION

For the reasons discussed above, we affirm the jury’s conviction.



                                  ENTERED FOR THE COURT


                                  David M. Ebel
                                  Circuit Judge




                                     7